IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROBERT E. GARDNER,                     : No. 252 MAL 2015
                                       :
                     Petitioner        :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
            v.                         :
                                       :
                                       :
I.C. SYSTEM, INC.,                     :
                                       :
                     Respondent        :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.